             Case 4:18-cv-00476-ALM Document 124-1 Filed 07/30/20 Page 1 of 2 PageID #: 3762
                                                       EXHIBIT 1
                                          Parties’ Proposed Claim Constructions

No.               Term                  Patent   Claim(s)         Plaintiff’s Proposed            Defendants’ Proposed
                                                                     Construction                     Construction
1-2   WITHDRAWN
 3    wireless HUB system is             ’983      49       The wireless HUB system is        wireless HUB system is
      configured to receive an                              configured to receive an          configured to receive an
      instruction of making a call to                       instruction to make a phone       instruction to make a call to a
      a cellular phone and                                  call to a cellular phone and      cellular phone and configured
      communicate a data from the                           communicate data received         to communicate a data from
      cellular phone to accommodate                         from the cellular phone to        the cellular phone to
      the phone call; wherein the                           accommodate the phone call;       accommodate the phone call;
      data from a cellular network is                       wherein data from a cellular      wherein the data from a
      converted for transmission                            network is converted for          cellular network is converted
      through a WiFi network to                             transmission through a WiFi       for transmission through a
      accommodate the call.                                 network to accommodate the        WiFi network to accommodate
                                                            phone call.                       the call
4-5   WITHDRAWN
 6    the wireless HUB system is         ’983      80       The wireless HUB system is        the wireless HUB system is
      configured to receive an                              configured to receive an          configured to receive an
      instruction of making a call to                       instruction to make a call to a   instruction to make a call to a
      a cellular phone and                                  cellular phone and                cellular phone and configured
      communicate a data from the                           communicate data from the         to communicate a data from
      cellular phone to accommodate                         cellular phone to accommodate     the cellular phone to
      the call.                                             the call                          accommodate the call
7-14 WITHDRAWN




                                                            -1-
             Case 4:18-cv-00476-ALM Document 124-1 Filed 07/30/20 Page 2 of 2 PageID #: 3763
                                                        EXHIBIT 1
                                           Parties’ Proposed Claim Constructions

No.                Term                  Patent   Claim(s)         Plaintiff’s Proposed            Defendants’ Proposed
                                                                      Construction                     Construction
15    a transceiver configured to         ’425      45       The wireless device is             Indefinite under 35 U.S.C. §
      receive, via a WiFi network, a                         configured to receive an           112
      first wireless signal                                  instruction to make a call, and
      corresponding to information                           its transceiver is configured to
      directed to the wireless device,                       receive, through a WiFi
      the information comprising a                           network, a compressed first
      call, the first wireless signal                        wireless signal corresponding
      being a compressed signal,                             to information sent to the
      wherein the wireless device is                         wireless device, the
      configured to receive an                               information comprising the
      instruction to make the call;                          call.
16    the wireless device is further      ’425      45       The second wireless signal is      the wireless device is further
      configured to communicate                              transmitted from a sensing         configured to communicate,
      information for managing a                             device via a short range           over a WiFi-network,
      status update via the WiFi                             wireless communication             information for managing a
      network in connection with a                           channel. The second wireless       change in status by using a
      second wireless signal                                 signal includes information        separate short range wireless
      regarding the status update, the                       associated with an identifier      communication signal about
      second wireless signal being                           for the sensing device. The        the change in status sent from
      transmitted from a sensing                             wireless device is configured      a sensing device, wherein the
      device via a short range                               to send and/or receive             signal includes information
      wireless communication                                 information for managing a         associated with an identifier
      channel, the second wireless                           status update via the WiFi         for the sensing device;
      signal comprising information                          network in connection with the
      associated with an identifier                          second wireless signal relating
      for the sensing device;                                to the status update.
17    a first wireless signal             ’425      45       a first wireless signal            Indefinite under 35 U.S.C. §
      corresponding to information                           corresponding to information       112
      directed to the wireless device                        sent to the wireless device



                                                             -2-
